


REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”), dated as of February 26,
2008, is made and entered into by and among BPW Acquisition Corp., a Delaware
corporation (the “Company”), Perella Weinberg Partners Acquisition LP, a
Delaware limited partnership, and BNYH BPW Holdings LLC, a Delaware limited
liability company (each a “Sponsor” and together the “Sponsors”), the other
parties listed under “Holders” on the signature page hereto and any person or
entity who hereafter becomes a party to this Agreement as contemplated by
Section 4.02 of this Agreement (each such party, and each of the Sponsors, a
“Holder” and collectively the “Holders”).

RECITALS

A. Pursuant to that certain initial unit subscription agreement, effective as of
October 31, 2007, by and between the Company and the Sponsors (the “Founders’
Unit Subscription Agreement”), as amended and restated as of February 19, 2008,
the Sponsors purchased an aggregate of 7,610,294 units, subject to certain
adjustments, (the “Founders’ Units”), each consisting of one share (the
“Founders’ Shares”) of the Company’s common stock, par value $0.0001 per share
(the “Common Stock”), and one warrant (the “Founders’ Warrants”) exercisable for
one share of Common Stock at a price of $10.00 per share.

B. Pursuant to that certain warrant subscription agreement, dated November 14,
2007, by and between the Company and the Sponsors (the “Sponsors’ Warrants
Subscription Agreement”), as amended and restated as of February 19, 2008, the
Sponsors subscribed to purchase an aggregate of 8,600,000 warrants (the
“Sponsors’ Warrants’’), each exercisable for one share of Common Stock at a
price of $7.50 per share.

C. Pursuant to that certain securities assignment agreement, dated as of
November 16, 2007, as amended and restated as of February 19, 2008 and that
certain securities purchase agreement dated as of November 16, 2007, as amended
and restated as of February 19, 2008, by and among the Sponsors and the other
Holders (together the “Securities Assignment Agreements”), the Sponsors (x)
assigned an aggregate of 279,750 Founders’ Units, subject to certain
adjustments, at cost to the other Holders and (y) committed to assign an
aggregate of 149,571 Sponsors’ Warrants at cost to the other Holders.

D. Pursuant to those certain limit order agreements, dated January 14, 2008, by
and among the Company and each Sponsor, respectively (the “Limit Order
Agreements”), the Sponsors agreed to place limit orders for up to $25,000,000
shares of Common Stock, in aggregate amount (the “Limit Order Shares”), during
the Buyback Period (as defined in the Limit Order Agreements).

E. The Company and the Holders desire to enter into this Agreement, pursuant to
which the Company will grant the Holders certain registration rights with
respect to certain securities of the Company, as set forth in this Agreement.

 

 

--------------------------------------------------------------------------------






STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

1.01 Definitions. The terms defined in this Article I shall have for all
purposes of this Agreement the respective meanings set forth below:

“Adverse Disclosure” means public disclosure of material non-public information,
which disclosure, in the good faith judgment of the chief executive officer or
principal financial officer of the Company after consultation with counsel to
the Company, (a) would be required to be made in any Registration Statement or
prospectus in order for the applicable Registration Statement or prospectus not
to contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein (in the case of any prospectus and
any preliminary prospectus, in the light of the circumstances under which they
were made) not misleading, (b) would not be required to be made at such time if
the Registration Statement were not being filed, and (c) the Company has a bona
fide business purpose for not publicly making it.

“Board” shall mean the Board of Directors of the Company.

“Common Stock” shall have the meaning given in the Recitals hereto.

“Demand Registration” shall mean a demand registration described in
Section 2.01.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as it may be
amended from time to time, and the rules and regulations of the SEC promulgated
thereunder.

“Founders’ Shares” shall have the meaning given in the Recitals hereto.

“Founders’ Units” shall have the meaning given in the Recitals hereto.

“Founders’ Unit Subscription Agreement” shall have the meaning given in the
Recitals hereto.

“Founders’ Warrants” shall have the meaning given in the Recitals hereto.

“Initial Business Combination” shall mean a business combination with one or
more target businesses that have an aggregate fair market value of at least 80%
of the amount held in the Trust Account (excluding the amount held in the trust
account representing the underwriters’ deferred commission in connection with
the Offering) at the time of the signing of a definitive agreement in connection
with a business combination.

“Limit Order Agreements” shall have the meaning given in the Recitals hereto.

 

 

--------------------------------------------------------------------------------






“Limit Order Shares” shall have the meaning given in the Recitals hereto.

“Lock-up Period” shall mean, (a) with respect to the Founders’ Units, the
Founders’ Shares, the Founders’ Warrants and any Common Stock issued upon
exercise of the Founders’ Warrants (the “Additional Founders’ Shares”), the
period ending one year after the date upon which the Company completes its
Initial Business Combination or earlier if, subsequent to the Initial Business
Combination (i) the last sales price of the Common Stock equals or exceeds
$13.75 per share for any 20 trading days within any 30-trading day period
beginning 90 days after the Initial Business Combination or (ii) the Company
consummates a subsequent liquidation, merger, stock exchange or other similar
transaction that results in all of the Company’s stockholders having the right
to exchange their shares of Common Stock for cash, securities or other property
and (b) with respect to the Sponsors’ Warrants and any Common Stock issued upon
exercise of the Sponsors’ Warrants (the “Sponsors’ Shares” and together with the
Additional Founders’ Shares, the “Additional Shares”), the period ending the
date immediately following the date upon which the Company completes its Initial
Business Combination, in each of (a) and (b) above during which period such
securities may not be transferred, assigned or sold.

“Long-Form Registration” shall mean a Registration effected through the filing
with the SEC of a Form S-1 or any successor form or similar form for
registration under the Securities Act.

“Maximum Number of Shares” shall have the meaning given in Section 2.03(a).

“Misstatement” shall mean an untrue statement of a material fact or an omission
to state a material fact required to be stated in a Registration Statement or
Prospectus or necessary to make the statements in a Registration Statement or
Prospectus not misleading.

“Offering” shall mean the Company’s initial public offering of its units, with
each unit consisting of one share of Common Stock and one warrant to purchase
one share of Common Stock, pursuant to the Offering Registration Statement.

“Offering Registration Statement” shall mean the registration statement on Form
S-1 (File No. 333-147439) filed with the SEC.

“Person” shall mean a natural person, partnership, corporation, business trust,
association, joint venture or other entity or a government or agency or
political subdivision thereof.

“Piggyback Registration” shall mean a piggyback registration described in
Section 2.02.

“Pro Rata” shall have the meaning given in Section 2.03(a).

“Prospectus” shall mean the prospectus included in any Registration Statement,
as supplemented by any and all prospectus supplements and as amended by any and
all post-effective amendments and including all material incorporated by
reference in such prospectus.

 

 

--------------------------------------------------------------------------------






“Prospectus Date” shall mean the date of the final prospectus relating to the
Offering filed with the SEC.

“Purchase Agreements” shall mean (a) the Sponsors’ Warrants Subscription
Agreement, (b) the Securities Assignment Agreements and (c) the Founders’ Unit
Subscription Agreement.

“Registrable Security” shall mean (a) the Founders’ Shares, (b) the Founders’
Warrants, (c) the Sponsors’ Warrants, (d) any Additional Shares, (e) any
security of the Company issued by the Company to a Holder after the date of this
Agreement pursuant to any Purchase Agreement, and (f) any security of the
Company issued or issuable with respect to any such share of Common Stock by way
of a stock dividend or stock split or in connection with a combination of
shares, recapitalization, merger, consolidation or reorganization; provided,
however, as to any particular Registrable Security, such security shall be
deemed to be a Registrable Security only if and so long as it is also deemed to
be a Transfer Restricted Security.

“Registration” shall mean a Demand Registration, whether such Demand
Registration is effected as a Long-Form Registration or a Short-Form
Registration, and a Piggyback Registration.

“Registration Expenses” shall mean the out-of-pocket expenses of a Registration,
including, without limitation, the following:

(a) all registration and filing fees (including fees with respect to filings
required to be made with the Financial Industry Regulatory Authority) and any
securities exchange on which the Common Stock is then listed;

(b) fees and expenses of compliance with securities or blue sky laws (including
reasonable fees and disbursements of counsel for the underwriters in connection
with blue sky qualifications of the Registrable Securities);

(c) printing, messenger, telephone and delivery expenses;

(d) reasonable fees and disbursements of counsel for the Company;

(e) reasonable fees and disbursements of all independent certified public
accountants of the Company incurred specifically in connection with such
Registration; and

(f) reasonable fees and disbursements of one (1) counsel for the Requesting
Holders, which counsel shall be selected by the Requesting Holders holding a
majority of the Registrable Securities to be registered for offer and sale in
the applicable Registration.

“Registration Statement” shall mean any registration statement which covers
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus included in such registration statement, amendments (including
post-effective amendments) and supplements to such registration statement, and
all exhibits to and all material incorporated by reference in such registration
statement.

 

 

--------------------------------------------------------------------------------






“Requesting Holders” shall have the meaning given in Section 2.01.

“SEC” shall mean the Securities and Exchange Commission.

“Securities Assignment Agreements” shall have the meaning given in the Recitals
hereto.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time, and rules and regulations of the Commission promulgated thereunder.

“Short-Form Registration” shall mean a Registration effected through the filing
with the SEC of a Form S-3 or any successor form or similar form for
registration under the Securities Act.

“Sponsor” and “Sponsors” shall have the meaning given in the Recitals hereto.

“Sponsors’ Warrants” shall have the meaning given in the Recitals hereto.

“Sponsors’ Warrants Subscription Agreement” shall have the meaning given in the
Recitals hereto.

“Transfer Restricted Security” shall mean an issued and outstanding security
that has not been sold to or through a broker, dealer or underwriter in a public
distribution or other public securities transaction or sold in a transaction
exempt from the registration and prospectus delivery requirements of the
Securities Act under Rule 144(k) promulgated thereunder (or any successor rule)
other than Rule 144A.

“Trust Account” shall mean the trust account into which a portion of the net
proceeds of the Offering and the proceeds from the private placement of the
Sponsors’ Warrants will be deposited in accordance with the terms of the
Offering as described in the Offering Registration Statement.

“Underwritten Registration” or “Underwritten Offering” shall mean a Registration
in which securities of the Company are sold to an underwriter in a firm
commitment underwriting for distribution to the public.

“Warrant Exercise Restrictions” shall mean, (a) with respect to the Founders’
Warrants, the later of (i) the completion of the Initial Business Combination
and (ii) one year from the date of the prospectus forming a part of the Offering
Registration Statement, in each case, if and only when (x) the last sale price
of the Common Stock equals or exceeds $12.25 per share for any 20 trading days
within a 30-trading day period beginning 90 days after the Initial Business
Combination, and (y) there is an effective registration statement covering the
shares of Common Stock issuable upon exercise of the warrants included in the
units sold in the Offering and (b) with respect to the Sponsors’ Warrants, the
later of (i) the completion of the Initial Business Combination and (ii) one
year from the date of the prospectus forming a part of the Offering Registration
Statement, in each case, if and only when there is an effective registration
statement covering the shares of Common Stock issuable upon exercise of the
warrants included in the units sold in the Offering, unless such warrants have
been redeemed by the Company.

 

 

--------------------------------------------------------------------------------






ARTICLE II

REGISTRATIONS

2.01 Demand Registration. Subject to the restrictions set forth below, if at any
time after the consummation of the Initial Business Combination, the Company
shall receive from the Holders (the “Requesting Holders”) owning at least
twenty-five percent (25%) of the then outstanding shares of Registrable
Securities as of the date of the request, a written request to register at least
fifteen percent (15%) of the aggregate number of Registrable Securities owned by
all of the Requesting Holders as of the date of such request, then the Company
will give notice of such request to all Holders within ten (10) days of
receiving such request and shall effect as soon thereafter as practicable, and
in any event within forty-five (45) days of the receipt of such request, the
Registration under the Securities Act of all Registrable Securities which any
Holder requests to be registered, except as provided in Section 2.03 below. The
Company shall not be obligated to effect, or to take any action to effect, any
such Registration pursuant to this Section 2.01:

(a) During the period starting with the date sixty (60) days prior to the
Company’s good faith estimate of the date of filing of, and ending on a date one
hundred eighty (180) days after the effective date of, a Company-initiated
Registration; provided that the Company has delivered notice of such
Company-initiated Registration to the Holders prior to its receipt of the
Holders’ written request for a Demand Registration and it continues to actively
employ in good faith all reasonable efforts to cause such Registration Statement
to become effective; or

(b) if the Holders have requested an Underwritten Registration, the Company and
the Holders are unable to obtain the commitment of underwriters to firmly
underwrite the offer; or

(c) if in the good faith judgment of the Board, such Registration would be
seriously detrimental to the Company and the Board concludes, as a result, that
it is essential to defer the filing of such Registration Statement at such time,
and the Company shall furnish to such Holders a certificate signed by the
President of the Company stating that in the good faith judgment of the Board,
it would be seriously detrimental to the Company for such Registration Statement
to be filed in the near future and that it is, therefore, essential to defer the
filing of such Registration Statement. In such event, the Company shall have the
right to defer such filing (except as provided in subparagraph (a) above) for a
period of not more than one hundred eighty (180) days after receipt of the
request of the Holders; provided, however, that the Company shall not defer its
obligation in this manner more than once in any 12-month period.

Notwithstanding the foregoing, the Company shall ensure that no such
Registration shall become effective with respect to any Registrable Securities
subject to an applicable Lock-up Period and/or Warrant Exercise Restriction
until after the expiration of the applicable Lock-up Period and/or Warrant
Exercise Restriction, as the case may be. Furthermore, the Company shall not be
required to effect more than three (3) Registrations, which may be either
Long-Form

 

 

--------------------------------------------------------------------------------






Registrations or Short-Form Registrations, under this Section 2.01 on behalf of
the Holders; provided, however, that a Registration shall not be counted for
such purposes unless such Long-Form Registration has become effective and all of
the Registrable Securities requested by the Requesting Holders to be registered
on behalf of the Requesting Holders in such Long-Form Registration have been
sold, in accordance with Section 3.01(a) of this Agreement; and provided,
further, however, that the Company will not be obligated to effect any such
Short-Form Registration:

(a) if Form S-3 is not available for such offering;

(b) if in the good faith judgment of the Board, such Registration would be
seriously detrimental to the Company and the Board concludes, as a result, that
it is essential to defer the filing of such Registration Statement at such time,
and the Company shall furnish to such Holders a certificate signed by the
President of the Company stating that in the good faith judgment of the Board,
it would be seriously detrimental to the Company for such Registration Statement
to be filed in the near future and that it is, therefore, essential to defer the
filing of such Registration Statement. In such event, the Company shall have the
right to defer such filing (except as provided in subparagraph (a) above) for a
period of not more than one hundred eighty (180) days after receipt of the
request of the Holders; provided, however, that the Company shall not defer its
obligation in this manner more than once in any 12-month period;

(c) if the Company has effected one (1) Short-Form Registration within the six
(6) month period prior to the current request for Short-Form Registration; or

(d) if the Registrable Securities to be covered by such registration statement
do not, in the aggregate, exceed $500,000.

2.02 Piggyback Registration. Each time the Company decides to file a
Registration Statement under the Securities Act (other than on Forms S-4 or S-8
or any successor form for the registration of securities issued or to be issued
in connection with a merger or acquisition or employee benefit plan), the
Company shall give written notice thereof to the Holders as soon as practicable
but in no event less than ten (10) business days before the intended filing
date, which notice shall disclose the amount and type of securities to be
included in such Registration Statement, the intended method(s) of distribution
and the name of the proposed managing underwriter or underwriters, if any. The
Company shall include in such Registration Statement such Registrable Securities
for which it has received written requests for registration within ten (10)
business days after such written notice has been given, except as provided in
Section 2.03 below. Notwithstanding the foregoing, the Company shall not include
in such Registration Statement any Registrable Securities that are subject to an
applicable Lock-up Period and/or Warrant Exercise Restriction.

2.03 Registration Cutback.

(a) Demand Registration Cutback. If the managing underwriter or underwriters for
a Demand Registration that is to be an Underwritten Offering advises the Company
and the Requesting Holders in writing that the dollar amount or number of

 

 

--------------------------------------------------------------------------------






shares of Registrable Securities which the Requesting Holders desire to sell,
taken together with all other shares of Common Stock or other securities which
the Company desires to sell and the shares of Common Stock, if any, as to which
registration has been requested pursuant to written contractual piggy-back
registration rights held by other stockholders of the Company who desire to
sell, exceeds the maximum dollar amount or maximum number of shares that can be
sold in such offering without adversely affecting the proposed offering price,
the timing, the distribution method, or the probability of success of such
offering (such maximum dollar amount or maximum number of shares, as applicable,
the “Maximum Number of Shares”), then the Company shall include in such
registration: (i) first, the Registrable Securities as to which Demand
Registration has been requested by the Requesting Holders (pro rata among the
Requesting Holders based, for each such holder, on the percentage derived by
dividing (x) the number of Registrable Securities which such holder has
requested to include in such Demand Registration by (y) the aggregate number of
Registrable Securities which all such holders have requested to include) (such
proportion is referred to herein as “Pro Rata”) that can be sold without
exceeding the Maximum Number of Shares; (ii) second, to the extent that the
Maximum Number of Shares has not been reached under the foregoing clause (i),
the shares of Common Stock or other securities that the Company desires to sell
that can be sold without exceeding the Maximum Number of Shares; (iii) third, to
the extent that the Maximum Number of Shares have not been reached under the
foregoing clauses (i) and (ii), the shares of Common Stock or other securities
for the account of other Persons that the Company is obligated to register
pursuant to written contractual arrangements with such Persons, Pro Rata, and
that can be sold without exceeding the Maximum Number of Shares; and (iv)
fourth, to the extent that the Maximum Number of Shares have not been reached
under the foregoing clauses (i), (ii), and (iii), securities that other security
holders of the Company desire to sell, Pro Rata, that can be sold without
exceeding the Maximum Number of Shares.

(b) Piggy-Back Registration Cutback. If the managing underwriter or underwriters
for a Piggy-Back Registration that is to be an Underwritten Offering advises the
Company and the holders of Registrable Securities in writing that the dollar
amount or number of shares of Common Stock which the Company desires to sell,
taken together with shares of Common Stock, if any, as to which registration has
been demanded pursuant to written contractual arrangements with Persons other
than the holders of Registrable Securities hereunder, the Registrable Securities
as to which registration has been requested under Section 2.02, and the shares
of Common Stock, if any, as to which registration has been requested pursuant to
the written contractual piggy-back registration rights of other stockholders of
the Company, exceeds the Maximum Number of Shares, then the Company shall
include in any such registration:

(i) If the registration is undertaken for the Company’s account: (A) first, the
shares of Common Stock or other securities that the Company desires to sell that
can be sold without exceeding the Maximum Number of Shares; (B) second, to the
extent that the Maximum Number of Shares has not been reached under the
foregoing clause (A), the shares of Common Stock or other securities, if any,
comprised of Registrable Securities, Pro Rata, as to which registration has been
requested pursuant to Section 2.02, that can be sold without exceeding the
Maximum Number of Shares; and

 

 

--------------------------------------------------------------------------------






(C) third, to the extent that the Maximum Number of Shares has not been reached
under the foregoing clauses (A) and (B), the shares of Common Stock or other
securities for the account of other Persons that the Company is obligated to
register pursuant to written contractual piggy-back registration rights with
such Persons, pro rata, and that can be sold without exceeding the Maximum
Number of Shares; and

(ii) If the registration is a “demand” registration undertaken at the demand of
Persons other than the holders of Registrable Securities, (A) first, the shares
of Common Stock or other securities for the account of the demanding Persons
that can be sold without exceeding the Maximum Number of Shares; (B) second, to
the extent that the Maximum Number of Shares has not been reached under the
foregoing clause (A), the shares of Common Stock or other securities that the
Company desires to sell that can be sold without exceeding the Maximum Number of
Shares; (C) third, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clauses (A) and (B), the shares of Common Stock or
other securities, if any, comprised of Registrable Securities, Pro Rata, as to
which registration has been requested pursuant to this Section 2.02, that can be
sold without exceeding the Maximum Number of Shares; and (D) fourth, to the
extent that the Maximum Number of Shares has not been reached under the
foregoing clauses (A), (B) and (C), the shares of Common Stock or other
securities for the account of other Persons that the Company is obligated to
register pursuant to written contractual arrangements with such Persons, pro
rata, that can be sold without exceeding the Maximum Number of Shares.

2.04 Cancellation of Registration. A majority of the Requesting Holders shall
have the right to cancel a proposed Registration of Registrable Securities
pursuant to Section 2.01 when, (i) in their discretion, market conditions are so
unfavorable as to be seriously detrimental to an offering pursuant to such
Registration or (ii) the request for cancellation is based upon material adverse
information relating to the Company that is different from the information known
to the Requesting Holders at the time of their written request for a Demand
Registration. Such cancellation of a Registration shall not be counted as one of
the three (3) Registrations provided for in Section 2.01 above.

2.05 Suspension of Registration. If the filing, initial effectiveness or
continued use of a Registration Statement in respect of a Demand Registration at
any time would require the Company to make an Adverse Disclosure or would
require the inclusion in such Registration Statement of financial statements
that are unavailable to the Company for reasons beyond the Company’s control,
the Company may, upon giving prompt written notice of such action to the
Holders, delay the filing or initial effectiveness of, or suspend use of, such
Registration Statement for the shortest possible period of time determined in
good faith by the Company to be necessary for such purpose. In the event the
Company exercises its rights under the preceding sentence, the Holders agree to
suspend, immediately upon their receipt of the notice referred to above, their
use of the prospectus relating to the Demand Registration in connection with any
sale or offer to sell Registrable Securities. The Company shall immediately
notify the Holders of the expiration of any period during which it exercised its
rights under this Section 2.05.

 

 

--------------------------------------------------------------------------------






ARTICLE III

COMPANY PROCEDURES

3.01 General Procedures. If and whenever the Company is required to register
Registrable Securities, the Company will use its best efforts to effect such
Registration to permit the sale of such Registrable Securities in accordance
with the intended plan of distribution thereof, and pursuant thereto the Company
will as expeditiously as possible:

(a) prepare and file with the SEC as soon as practicable a Registration
Statement with respect to such Registrable Securities and use its reasonable
best efforts to cause such Registration Statement to become effective and remain
effective until the Registrable Securities covered by such Registration
Statement have been sold;

(b) prepare and file with the SEC such amendments and post-effective amendments
to the Registration Statement, and such supplements to the Prospectus, as may be
requested by the Holders or any underwriter of Registrable Securities or as may
be required by the rules, regulations or instructions applicable to the
registration form used by the Company or by the Securities Act or rules and
regulations thereunder to keep the Registration Statement effective until all
Registrable Securities covered by such Registration Statement are sold in
accordance with the intended plan of distribution set forth in such Registration
Statement or supplement to the Prospectus;

(c) deliver to the Holders and the underwriters, if any, without charge, as many
copies of each Prospectus (and each preliminary prospectus) as such Persons may
reasonably request (the Company hereby consenting to the use of each such
Prospectus (or preliminary prospectus) by the selling Holders and the
underwriters, if any, in connection with the offering and sale of the
Registrable Securities covered by such Prospectus (or preliminary prospectus)),
and a reasonable number of copies of the then-effective Registration Statement
and any post-effective amendments thereto and any supplements to the Prospectus,
including financial statements and schedules, all documents incorporated therein
by reference and all exhibits (including those incorporated by reference);

(d) prior to any public offering of Registrable Securities, register or qualify
or cooperate with the Holders, the underwriters, if any, and their respective
counsel in connection with the registration or qualification of such Registrable
Securities for offer and sale under the securities or blue sky laws of such
jurisdictions as such selling Holders or underwriters may designate in writing
and do anything else necessary or advisable to enable the disposition in such
jurisdictions of the Registrable Securities covered by the Registration
Statement; provided, however, that the Company shall not be required to qualify
generally to do business in any jurisdiction where it is not then so qualified
or to take any action which would subject it to general service of process in
any such jurisdiction where it is not then so subject;

(e) cause all such Registrable Securities to be listed on each securities
exchange or automated quotation system on which similar securities issued by the
Company are then listed;

 

 

--------------------------------------------------------------------------------






(f) provide a transfer agent or warrant agent, as applicable, and registrar for
all such Registrable Securities not later than the effective date of such
Registration Statement;

(g) advise each seller of such Registrable Securities, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the SEC suspending the effectiveness of such Registration Statement or the
initiation or threatening of any proceeding for such purpose and promptly use
its reasonable best efforts to prevent the issuance of any stop order or to
obtain its withdrawal if such stop order should be issued;

(h) at least three (3) days prior to the filing of any Registration Statement or
prospectus or any amendment or supplement to such Registration Statement or
prospectus or any document that is to be incorporated by reference into such
Registration Statement or prospectus, furnish a copy thereof to each seller of
such Registrable Securities or its counsel;

(i) notify the Holders at any time when a prospectus relating to such
Registration Statement is required to be delivered under the Securities Act, of
the happening of any event as a result of which the Prospectus (or preliminary
prospectus) included in such Registration Statement, as then in effect, includes
a Misstatement, and then correct such Misstatement as set forth in Section 3.04;

(j) permit a representative of the Holders, the underwriters, if any, and any
attorney or accountant retained by such Holders or underwriter to participate,
at each such Person’s own expense, in the preparation of the Registration
Statement, and cause the Company’s officers, directors and employees to supply
all information reasonably requested by any such representative, underwriter,
attorney or accountant in connection with the Registration; provided, however,
that such representatives or underwriters enter into a confidentiality
agreement, in form and substance reasonably satisfactory to the Company, prior
to the release or disclosure of any such information;

(k) obtain a “cold comfort” letter from the Company’s independent public
accountants in the event of an Underwritten Registration, in customary form and
covering such matters of the type customarily covered by “cold comfort” letters
as the managing underwriter may reasonably request, and reasonably satisfactory
to a majority in interest of the participating Holders;

(l) on the date the Registrable Securities are delivered for sale pursuant to
such Registration, obtain an opinion, dated such date, of counsel representing
the Company for the purposes of such Registration, addressed to the Holders, the
placement agent or sales agent, if any, and the underwriters, if any, covering
such legal matters with respect to the Registration in respect of which such
opinion is being given as the Holders, placement agent, sales agent, or
underwriter may reasonably request and as are customarily included in such
opinions, and reasonably satisfactory to a majority in interest of the
participating Holders;

 

 

--------------------------------------------------------------------------------






(m) in the event of any Underwritten Offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter of such offering;

(n) make available to its security holders, as soon as reasonably practicable,
an earnings statement covering the period of at least twelve months beginning
with the first day of the Company’s first full calendar quarter after the
effective date of the Registration Statement which satisfies the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder;

(o) if the Registration involves the registration of Registrable Securities
involving gross proceeds in excess of $100,000,000, use its reasonable efforts
to make available senior executives of the Company and its subsidiaries to
participate in customary “road show” presentations that may be reasonably
requested by the underwriter in any Underwritten Offering; and

(p) otherwise cooperate reasonably with, and take such customary actions as may
reasonably be requested by the Holders, in connection with such Registration.

3.02 Registration Expenses. The Registration Expenses of all Registrations shall
be borne by the Company. It is acknowledged by the Holders that the Holders will
bear all incremental selling expenses relating to the sale of the Registrable
Securities, such as underwriters’ commissions and discounts, brokerage fees,
underwriter marketing costs and, other than as set forth in the definition of
“Registration Expenses,” all fees and expenses of any legal counsel representing
the Holders.

3.03 Requirements for Participation in Underwritten Offerings. No Person may
participate in any Underwritten Offering for equity securities of the Company
pursuant to a Registration initiated by the Company hereunder unless such Person
(a) agrees to sell such Person’s securities on the basis provided in any
underwriting arrangements approved by the Company and (b) completes and executes
all questionnaires, powers of attorney, indemnities, lock-up agreements,
underwriting agreements and other documents required under the terms of such
underwriting arrangements.

3.04 Suspension of Sales. Upon receipt of written notice from the Company that a
Registration Statement or Prospectus (or preliminary prospectus) contains a
Misstatement, each of the Holders shall forthwith discontinue disposition of
Registrable Securities until it has received copies of a supplemented or amended
Prospectus (or preliminary prospectus) correcting the Misstatement (it being
understood that the Company hereby covenants to prepare and file such supplement
or amendment as soon as practicable after the time of such notice), or until it
is advised in writing by the Company that the use of the Prospectus (or
preliminary prospectus) may be resumed.

3.05 Reporting Obligations; Rule 144. As long as any Holder shall own
Registrable Securities, the Company, at all times while it shall be reporting
under the Exchange Act, covenants to file timely (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to

 

 

--------------------------------------------------------------------------------






Section 13(a) or 15(d) of the Exchange Act and to promptly furnish the Holders
with true and complete copies of all such filings; provided, however, that any
such reports filed with the SEC on EDGAR may be considered furnished for the
purposes of this Section 3.05. The Company further covenants that it will take
such further action as any Holder may reasonably request, all to the extent
required from time to time to enable such Holder to sell shares of Common Stock
held by such Holder without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 promulgated under the
Securities Act (“Rule 144”). Upon the request of any Holder, the Company shall
deliver to such Holder a written certification of a duly authorized officer as
to whether it has complied with such requirements.

3.06 Indemnification.

(a) The Company agrees to indemnify, to the extent permitted by law, the Holder
of Registrable Securities, its officers and directors and each Person who
controls such Holder (within the meaning of the Securities Act) against all
losses, claims, damages, liabilities and expenses (including reasonable
attorneys’ fees) caused by any untrue or alleged untrue statement of material
fact contained in any Registration Statement, Prospectus or preliminary
prospectus or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, except insofar as the same are
caused by or contained in any information or affidavit furnished in writing to
the Company by or on behalf of such Holder expressly for use therein. The
Company will indemnify the underwriters, their officers and directors and each
Person who controls such underwriters (within the meaning of the Securities Act)
to the same extent as provided above with respect to the indemnification of the
Holder.

(b) In connection with any Registration Statement in which a Holder of
Registrable Securities is participating, such Holder will furnish to the Company
in writing such information and affidavits as the Company reasonably requests
for use in connection with any such Registration Statement, Prospectus or
preliminary prospectus or any amendment thereof or supplement thereto, and, to
the extent permitted by law, will indemnify the Company, its directors and
officers and agents and each Person who controls the Company (within the meaning
of the Securities Act) against any losses, claims, damages, liabilities and
expenses (including reasonable attorneys’ fees) resulting from any untrue
statement of material fact contained in the Registration Statement, Prospectus
or preliminary prospectus or any amendment thereof or supplement thereto or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, but only to the extent
that such untrue statement or omission is contained in any information or
affidavit so furnished in writing by or on behalf of such Holder expressly for
use therein; provided, however, that the obligation to indemnify will be
several, not joint and several, among such Holders of Registrable Securities,
and the liability of each such Holder of Registrable Securities will be in
proportion to and limited to the gross proceeds received by such Holder from the
sale or Registrable Securities pursuant to such Registration Statement. The
Holders of Registrable Securities will indemnify the underwriters, their
officers, directors and each Person who controls such underwriters (within the
meaning of the Securities Act) to the same extent as provided above with respect
to indemnification of the Company.

 

 

--------------------------------------------------------------------------------






(c) Any Person entitled to indemnification herein will (i) give prompt written
notice to the indemnifying party of any claim with respect to which it seeks
indemnification (provided that the failure to give prompt notice shall not
impair any Person’s right to indemnification hereunder to the extent such
failure has not materially prejudiced the indemnifying party) and (ii) unless in
such indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party will not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent will not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim will not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim. No indemnifying party shall, without the consent of the indemnified
party, consent to the entry of any judgment or enter into any settlement which
cannot be settled in all respects by the payment of money (and such money is so
paid by the indemnifying party pursuant to the terms of such settlement) or
which settlement does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect to such claim or litigation.

(d) The indemnification provided for under this Agreement will remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling person of such
indemnified party and will survive the transfer of securities. The Company and
each Holder of Registrable Securities participating in the offering also agrees
to make such provisions as are reasonably requested by any indemnified party for
contribution to such party in the event the Company’s or such Holder’s
indemnification is unavailable for any reason.

(e) If the indemnification provided for in this Section 3.06 from the
indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities and
expenses referred to herein, then the indemnifying party, in lieu of
indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities and expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party, as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, was made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the indemnifying party’s and
indemnified party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action; provided, however, that the
liability of any Holder under this Section 3.06(e) shall be limited to the
amount of the gross proceeds received by such Holder in the offering giving rise
to such liability. The

 

 

--------------------------------------------------------------------------------






amount paid or payable by a party as a result of the losses or other liabilities
referred to above shall be deemed to include, subject to the limitations set
forth in subsections (a) through (c) above, any legal or other fees, charges or
expenses reasonably incurred by such party in connection with any investigation
or proceeding. The parties hereto agree that it would not be just and equitable
if contribution pursuant to this Section 3.06(e) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in this Section 3.06(e). No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution pursuant to this Section
3.06(e) from any Person who was not guilty of such fraudulent misrepresentation.

ARTICLE IV

MISCELLANEOUS

4.01 Notices. Any notice or communication under this Agreement must be in
writing and given by (a) deposit in the United States mail, addressed to the
party to be notified, postage prepaid and registered or certified with return
receipt requested, (b) delivery in person or by courier service providing
evidence of delivery, or (c) transmission by telecopy. Each notice or
communication that is mailed, delivered, or transmitted in the manner described
above shall be deemed sufficiently given, served, sent, and received, in the
case of mailed notices, on the third business day following the date on which it
is mailed and, in the case of notices delivered by hand, courier service, or
telecopy, at such time as it is delivered to the addressee (with the delivery
receipt or the affidavit of messenger) or at such time as delivery is refused by
the addressee upon presentation. Any notice or communication under this
Agreement must be addressed to the addressee at the address set forth below such
Person’s signature on the signature pages to this Agreement. Any party may
change its address for notice at any time and from time to time by written
notice to the other parties hereto, and such change of address will become
effective thirty (30) days after delivery of such notice as provided in this
Section 4.01.

4.02 Assignment; No Third Party Beneficiaries.

(a) This Agreement and the rights, duties and obligations of the Company
hereunder may not be assigned by the Company in whole or in part. Prior to the
expiration of the Lock-up Period, this Agreement and the rights, duties and
obligations of the Holders hereunder may be assigned by any Holder of
Registrable Securities in conjunction with and to the extent of any valid
transfer of such Registrable Securities by any such Holder. Following the
expiration of the Lock-up Period, only the Sponsors may assign or delegate their
rights, duties and obligations hereunder in conjunction with and to the extent
of any valid transfer of the Registrable Securities held by the Sponsors.

(b) No assignment by any party hereto of such party’s rights, duties and
obligations hereunder shall be binding upon or obligate the Company unless and
until the Company shall have received (i) written notice of such assignment as
provided in Section 4.01 hereof and (ii) the written agreement of the assignee,
in a form reasonably satisfactory to the Company, to be bound by the terms and
provisions of this Agreement (which may be accomplished by an addendum or
certificate of joinder to this Agreement).

 

 

--------------------------------------------------------------------------------






Any transfer or assignment made other than as provided in this Section 4.02
shall be null and void.

(c) This Agreement and the provisions hereof shall be binding upon and shall
inure to the benefit of each of the parties and their respective successors and
the permitted assigns of the Holders or of any assignee of the Holders. This
Agreement is not intended to confer any rights or benefits on any persons not a
party hereto other than as expressly set forth in this Section 4.02.

4.03 Counterparts. This Agreement may be executed in multiple counterparts
(including facsimile counterparts), each of which shall be deemed an original,
and all of which together shall constitute the same instrument, but only one of
which need be produced.

4.04 Governing Law; Venue. NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE
EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF NEW
YORK AS APPLIED TO AGREEMENTS AMONG NEW YORK RESIDENTS ENTERED INTO AND TO BE
PERFORMED ENTIRELY WITHIN NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAW
PROVISIONS OF SUCH JURISDICTION.

4.05 Amendments and Modifications. Upon the written consent of the Company and
the Holders who hold at least sixty-six and two-thirds percent (66 2/3%) of the
Registrable Securities, compliance with any of the provisions, covenants and
conditions set forth in this Agreement may be waived, or any of such provisions,
covenants or conditions may be amended or modified; provided, however, that
notwithstanding the foregoing, any amendment hereto or waiver hereof that
adversely affects one Holder, solely in its capacity as a holder of the shares
of capital stock of the Company, in a manner that is materially different from
the other Holders (in such capacity) shall require the consent of the Holder so
affected. No course of dealing between any Holder or the Company and any other
party hereto or any failure or delay on the part of a Holder or the Company in
exercising any rights or remedies under this Agreement shall operate as a waiver
of any rights or remedies of any Holder or the Company. No single or partial
exercise of any rights or remedies under this Agreement by a party shall operate
as a waiver or preclude the exercise of any other rights or remedies hereunder
or thereunder by such party.

4.06 Other Registration Rights. The Company will not grant to any Person the
right to require the Company to register any equity securities of the Company,
or any securities convertible or exchangeable into or exercisable for such
securities, which conflicts with the registration rights granted hereunder.

4.07 Termination. This Agreement shall terminate and the registration rights
granted hereunder shall expire on the date that is five (5) years after the
Prospectus Date; provided that such termination and expiration shall not affect
registration rights exercised prior to such date; provided, further that the
provisions of Section 3.06 shall survive any such termination.

[SIGNATURE PAGES FOLLOW]

 

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 

 

 

COMPANY:

 

 

 

 

 

BPW ACQUISITION CORP.,
a Delaware corporation

 

 

 

 

 

 



 

By: 

 
/s/ Michael E. Martin

 

 

 

Michael E. Martin

 

 

 

Chief Executive Officer

 

 

 

Address:

750 Washington Boulevard
Stamford, Connecticut 06901
Fax: (212) 310-6999

 

 

 

HOLDERS:

 

 

 

 

 

PERELLA WEINBERG PARTNERS ACQUISITION LP,
a Delaware limited partnership

 

 

 

 

 

By: 

PWP Acquisition GP LLC, its general partner

 

 

 

 



 

By: 

 
/s/ Joseph R. Perella

 

 

 

Joseph R. Perella

 

 

 

Authorized Person

 

 

 

Address:

767 Fifth Avenue
New York, New York 10153
Fax: (212) 287-3204

 

 

 

 

BNYH BPW HOLDINGS LLC,
a Delaware limited liability company



 

By: 

 
/s/ Michael E. Martin

 

 

 

Michael E. Martin

 

 

 

Authorized Person

 

 

--------------------------------------------------------------------------------






 

 

 

Address:

717 Fifth Avenue, Floor 16
New York, New York 10022
Fax: (212) 310-6999

 

 

 

 
/s/ Roger W. Einiger

 

 

 

Roger W. Einiger

 

 

 

Address:

 

 

 

 
/s/ J. Richard Fredericks

 

 

 

J. Richard Fredericks

 

 

 

Address:

 

 

 


/s/ Wolfgang Schoellkopf

 

 

 

Wolfgang Schoellkopf

 

 

 

Address:

Signature Page to Registration Rights Agreement

 

 

--------------------------------------------------------------------------------